DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner' s Comment
It is noted that two versions of claims are respectively filed on 12/03/2021 and 12/01/2021. After careful reviewing, it is noted that the version of the claims filed on 12/01/2021 is the correct one, and will be under examination.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, 5 and 6 drawn to a device in the reply filed on 12/01/2021 is acknowledged. The traversal is on the ground(s) that “a special feature can be identified in the amended claim 1." This is not found. Specifically, Han (entire document) teaches a device/system for continuous VGF crystal growth through reverse injection synthesis comprising a furnace body (figs 2-5, 0107), a crucible assembly (0100, 0108-0131), a plurality of thermal bricks 240 (heat preservation system), a heating elements 230 (system), a temperature sensors, controllers and operating systems (control system) (0112), characterized in that the crucible 4/15 disposed in the furnace body (figs 2-5, 0100, 0108, 0114, 0118-0126), the crucible has an upper melt crucible 4 (upper part) (figs 2-5, 0100, 0106-0108, ), a crystal growth crucible 15 (figs 2-5, 0089, 0100, 0108, 0117-0129), a seed crystal placed at a bottom of the crucible (0058, 0089, 0108), the upper crucible/unit is communicated with the crystal growth crucible/unit through a conduit 7 (figs 2-5, 0089-0090, 0105-0106, 0109-0110). Han further teaches that the conduit for communicating the upper crucible and the crystal growth crucible may be any composed of any suitable length (height), size (radius or diameter), shape (capillary pore) and various changes, modifications and adaptions may be effected by one skilled in the art (0090, 0106, 0130, 0134), and gravity well allowing the present system to operate (0106, 0118, 0126); also the density of the melt ρ and interfacial tension of the melt σ are apparently properties of the melt. Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified/optimized the teachings of Han, and obtained various formula and radius of capillary pore/conduit including the instantly claimed “ρgh<(2σ/r)” and “a radius of the capillary pore being 0.1 mm to 0.15 mm” in order to increase the quality and the reliability of the produced crystal, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is also well established that Nor can one patent "a novel and useful mathematical formula," Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978).  Han does not explicitly teach an gas pressure regulation system. However Menashi (entire document) teaches an apparatus for the melt synthesis of crystal, wherein the apparatus comprise an inlet conduit and an outlet conduit for regulating the pressure in the apparatus (col 7 line 62 to col 8 line 10). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Han per teachings of Menashi in order to provide suitable condition for synthesizing crystals (Menashi col 7 line 55 to col 8 line 10).  Accordingly, the special technical feature linking the two Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists. 
The requirement is still deemed proper and is therefore made FINAL. Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/01/2021. Claims 1, 2, 5 and 6 are currently examined on the merits.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The abstract of the disclosure is objected to because the abstract may not exceed 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “…the capillary port has a radius of…” which should read “…the capillary port has [[a]] the radius r of …” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation “the relationship,” “the capillary pore,” "the density,” “the melt,” “the interfacial tension,” “the height".  There is insufficient antecedent basis for this limitation in the claim.
The recited in claim 1 “…capillary pores… capillary pore …” constitutes an indefinite subject matter. It is not clear whether the device comprises “capillary pores” or “capillary pore”. Therefore, the metes and bounds of claim 1 are not readily ascertainable. For examining purpose, it is assumed that either “capillary pores” or “capillary pore” would meet the claim. Clarification and/or correction are/is required. Claims 5 and 6  are rejected because they depend on claim 1.
The recited in claim 1 “…reverse injection …” constitutes an indefinite subject matter. It is not clear what “reverse injection” means. Therefore, the metes and bounds of claim 1 are not readily ascertainable. For examining purpose, this limitation is interpreted as “a melt injected from an upper unit to a crystal growth unit”. Clarification and/or correction are/is required. Claims 2, 5 and 6  are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 20090241829 A, “Han”), and further in view of Menashi et al (US 3933435 A, “Menashi”).
Regarding claim 1, Han (entire document) teaches a device/system for continuous VGF crystal growth through reverse injection synthesis comprising a furnace body (figs 2-5, 0107), a crucible assembly (0100, 0108-0131), a plurality of thermal bricks 240 (heat preservation system), a heating elements 230 (system), a temperature sensors, controllers and operating systems (control system) (0112), characterized in that the crucible 4/15 disposed in the furnace body (figs 2-5, 0100, 0108, 0114, 0118-0126), the crucible has an upper melt crucible 4 (upper part) (figs 2-5, 0100, 0106-0108), a crystal growth crucible 15 (figs 2-5, 0089, 0100, 0108, 0117-0129), a seed crystal placed at a bottom of the crucible (0058, 0089, 0108), the upper crucible/unit is communicated with the crystal growth crucible/unit through a conduit 7 (figs 2-5, 0089-0090, 0105-0106, 0109-0110).
Han further teaches that the conduit for communicating the upper crucible and the crystal growth crucible may be any composed of any suitable length (height), size (radius or diameter), shape (capillary pore) and various changes, modifications and adaptions may be effected by one skilled in the art (0090, 0106, 0130, 0134), and gravity well allowing the present system to operate (0106, 0118, 0126); also the density of the melt ρ and interfacial tension of the melt σ are properties of the melt. Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified/optimized Han, and obtained formula and radius of capillary pore/conduit including the instantly claimed “ρgh<(2σ/r)” and “a radius of the capillary pore being 0.1 mm to 0.15 mm” in order to increase the quality and the reliability of the produced crystal, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is also well established that Nor can one patent "a novel and useful mathematical formula," Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978).
Han does not explicitly teach an gas pressure regulation system. However Menashi (entire document) teaches an apparatus for the melt synthesis of crystal, wherein the apparatus comprise an inlet conduit and an outlet conduit for regulating the pressure in the apparatus (col 7 line 62 to col 8 line 10). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Han per teachings of Menashi in order to provide suitable condition for synthesizing crystals (Menashi col 7 line 55 to col 8 line 10).
Regarding claim 2, Han/Menshi teaches that the number of the capillary pores (conduits) is more than one (Han 0130).
Regarding claim 5, Han/Menshi teaches that part of the thermal bricks (heat insulation layer) (for example the middle portion) between the upper synthesis unit/crucible and the crystal growth unit/crucible (figs 3 and 5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Han / Menashi as applied to claim 1 above, and further in view of Kubota et al (US 20090120325 A1, “Kuboda”).
Regarding claim 6, Han/Menshi teaches that the heating system comprises a heating elements 230/230A/230B arranged on the periphery of the crucible (figs 3 and 5), and the heating element can be in form of coil (wire) (Menshi fig 3, col 3 lines 16-20, col 8 line 7-27), and the gas pressure regulation system comprises a gas inlet conduit (charge) and outlet conduit (discharge pipe) probing into the furnace comprising the crucible (Menshi fig 3), and the temperature control system is monitored by thermocouple (Menshi col 8 lines 3-10 and col 9 line 31-33), but does not explicitly teach that an observation window is provided at the top of the furnace body. However it is a known practice that an inspection window is positioned at the top of a crystal growth chamber as taught by Kuboda (0080). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Han/Menshi per teachings of Kuboda in order to observe the temperature and crystal growth conditions (Kuboda 0080).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714